DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-22 are pending in the instant application.  Claims 3, 6, 12, 14, 16, 18, 19, and 21 have been cancelled. Claims 1, 11, 20, and 22 have been amended. The rejection of the pending claims is hereby made non-final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7-13, 15, 17, 20, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rahim et al (US 2015/0115029) in view of Marengo et al (US 2011/0198020).

Regarding claim 1, the prior art discloses a mobile receptacle comprising: a structure defining a volume (see at least paragraph [0009]); at least one shelf for holding electronically labelled items, the shelf being arranged within the volume of the structure (see at least paragraph [0089]); at least one antenna associated with the at least one shelf (see at least paragraph [0017]); and a flexible electromagnetic shield associated with the structure and configured to inhibit electromagnetic interference at the at least one antenna, wherein the electromagnetic shield enshrouds the structure (see at least paragraph [0073] “at least one side of the absorbing material 58 opposite the antenna 30, is a shielding layer or element 60. In a preferred and non-limiting embodiment or aspect, as shown in FIGS. 3A and 3B, the shielding element 60 may be a substantially U-shaped shielding element 60 with sides extending in a vertical direction to cover lateral sides of the absorbing material 58 and the antenna 30, so as to isolate the RF field of the antenna 30 from other antennae.”). 
Rahim et al does not appear to explicitly disclose wherein the electromagnetic shield comprises a flexible metallic fabric and enshrouds the structure.  Marengo et al discloses a method and system for components made of fiber reinforced composite materials by using microwaves wherein the electromagnetic shield comprises a flexible metallic fabric and enshrouds the structure (see at least paragraph [0029] to Marengo et al “According to a further embodiment of the method according to the disclosure, it is proposed that, in step b), at least one microwave shield is positioned on the second surface portion as the temperature limiting mechanism. A microwave shield of this type can be provided, in particular, with a plate-shaped element impervious to microwaves. Metallic films or films on which metal has been vapor-deposited, which reflect microwave rays, are preferred as a flexible support in the case of appropriate designs, if no surface molds providing shaping on both sides are provided. Metallic fabric or knitwear (e.g. meshes) is also suitable for use during treatment in step b) with simultaneous venting of the structural part in the second surface portion, where the specific design (e.g. mesh width) has to be matched to the microwave frequency used in order to achieve the required shielding.”)The examiner submits that a microwave is a form of electromagnetic radiation, and as such, the disclosure of the applied prior art discloses a form of electromagnetic shielding.
The previously applied prior art does not appear to explicitly disclose the antenna for reading the electronically labeled items; and
An antenna interface configured to interface with a docking station having an electronic reader.
However, the applied prior art reference Wulff discloses antenna interfaces for mobile RFID readers, further comprising: the antenna for reading the electronically labeled items; and
An antenna interface configured to interface with a docking station having an electronic reader (see at least paragraph [0079] to Wulff “ forklift 1202 mounts a pair of side mounted antennas 1212 and 1214, and a pair of front mounted antennas 1216 and 1218. Side mounted antennas 1212 and 1214 may be used to read tags located alongside forklift 1202, such as tags of items on shelves adjacent to a path of forklift 1202. Front mounted antennas 1216 and 1218 may be used to read tags in front of forklift 1202, including tags 102 of objects 1210 carried by forks 1206. Antennas 1212, 1214, 1216, and 1218 are coupled to docking station 802 by an electrical signal link 1220, which may be include a coaxial cable and/or any other electrical connection suitable for transporting an RF signal”).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and as disclosed by Rahim et al and the system and method as taught by Marengo et al, in view of the antenna interfaces for mobile RFID readers as taught by Wulff, in order to increase accuracy in inventory tracking associated with RFID tagged items, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	

Regarding claim 2, the prior art discloses the receptacle of claim 1, in which the structure comprises a frame that supports the at least one shelf (see at least paragraph [0008]). 

Regarding claim 4, the prior art discloses the receptacle of claim 1, wherein the flexible metallic fabric comprises a material selected from the group consisting of: metal woven mesh, metal film, metal coated fibres, silver coated nylon, silver coated rayon, copper coated nylon, and combinations of thereof (see at least paragraph [0074] “Specifically, if the antenna 30 is too close to the metal, the antenna 30 may become disabled and/or unusable. The absorber material 58 prevents this effect. The absorber material 58 reduces a space required for the shielding material of the shielding element 60, and the space required between the shielding element 60 and the antenna 30”). *The examiner submits that although the applied prior art reference does not explicitly disclose the material used to create the electromagnetic shield, the examiner submits that the material is merely a design choice, that does not change the scope of the invention or render the aforementioned limitation novel in view of the applied prior art of record.Regarding claim 5, the prior art discloses the receptacle of claim 1, wherein the electromagnetic shield forms part of a dust cover (see at least paragraph [0061] “ A door 74 or other cover may optionally be used to prevent and/or control access to the receptacles 18.”). Regarding claim 7, the prior art discloses the receptacle of claim 5 in which the dust cover defines an access opening to gain access to the volume of the structure, the access opening being closed by a displaceable panel of the dust cover (see at least paragraph [0061] “ A door 74 or other cover may optionally be used to prevent and/or control access to the receptacles 18.”). Regarding claim 8, the prior art discloses the receptacle of claim 7, wherein the displaceable panel is conductively fastened to adjacent panels of the dust cover when in a closed position (see at least paragraph [0061] “ A door 74 or other cover may optionally be used to prevent and/or control access to the receptacles 18.”). Regarding claim 9, the prior art discloses the receptacle of claim 1, wherein the at least one antenna comprises two or more independent antenna coils (see at least paragraph [0011]). Regarding claim 10, the prior art discloses the receptacle of claim 9, further comprising a first multiplexer that interfaces with the two or more antenna coils (see at least paragraph [0017]). Regarding claim 11, the prior art discloses the receptacle of claim 10, further comprising: at least two shelves; at least one antenna associated with each shelf; and wherein the antenna interface configured to interface with the electronic reader of the docking station via a second multiplexer that sequentially interrogates the antennas via the antenna interface (see at least paragraph [0079] to Wulff). 
Regarding claim 13, the prior art discloses the receptacle of claim 11, wherein the antenna interface is configured: to receive a read signal from the electronic reader when the antenna interface is in communication with the electronic reader, and to provide the read signal to each antenna so that the electronically labelled items on the shelf associated with that antenna are read for identification (see at least paragraphs [0017 and 0018]). Regarding claim 14, the prior art discloses the receptacle of claim 11, further comprising the electronic reader (see at least paragraphs [0021 and 0023]). Regarding claim 15, the prior art discloses the receptacle of claim 1 further comprising a power interface for receiving power from an external power supply when the electronically labelled items are read for identification (see at least paragraph [0091]). *The examiner submits that although the applied prior art reference does not explicitly disclose wherein there is an external power supply, the provision of external  power supply is implicit within the disclosure, as the sensors and sensing units require some form  of power source in order to implement the method as disclosed in the applied prior art.Regarding claim 17, the prior art discloses the receptacle of claim 16, wherein the structure is mounted on a wheeled base (see at least paragraph [0089] ”Further, in order to provide easy movement of a specific item storage and tracking unit 10 to a different area in a building, the item storage and tracking unit 10 may have wheels 72 attached to the housing 16 for easy movement”). Claims 20 and 22 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687